Citation Nr: 0730601	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. G.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1941 to May 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
New Orleans, Louisiana that denied the above claim. 

In June 2007, the veteran and J. G., a care giver, testified 
at a personal hearing over which the undersigned Veterans Law 
Judge presided. A transcript of the hearing has been 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp 2005), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 
(2006), are applicable to the veteran's claim here on appeal. 
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the VCAA and other applicable 
law pertaining to the duty to assist the veteran. 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) 
(2006).

Review of the veteran's claims file reveals that he has not 
been provided with the required notice as to the type of 
evidence required to substantiate his claim for special 
monthly compensation and VA's respective duties, i.e., that 
VA would attempt to get any additional records that he may 
identify as being helpful to his claim. On remand, the 
veteran should be provided proper notice under 38 U.S.C.A. 
5103(a) and 38 C.F.R. § 3.159(b).

Additionally, during his June 2007 Travel Board hearing, the 
veteran indicated that he had been receiving intermittent 
outpatient treatment at the Jackson, Mississippi, VA Medical 
Center. Review of his claims file reveals that outpatient 
treatment records from the Jackson, Mississippi, VA Medical 
Center, subsequent to January 2003 have not been associated 
with the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will send the veteran 
appropriate notice pursuant to the VCAA 
and under 38 U.S.C.A. 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to information or evidence 
needed to establish entitlement to special 
monthly compensation based upon on the 
need for regular aid and attendance or 
being housebound.

2. The RO/AMC will contact the Jackson, 
Mississippi, VA Medical Center and obtain 
and associate with the claims file any 
outstanding records of treatment 
pertaining to the veteran's service-
connected disabilities dated since January 
2003. If deemed appropriate by the RO/AMC 
or otherwise required by law, the RO/AMC 
should take the appropriate steps to 
arrange for a VA examination with an 
individual with the expertise to determine 
if the veteran has a permanent need for 
regular aid and attendance or is 
housebound due to his service-connected 
disabilities. 
3.  The RO/AMC shall review the veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  The RO/AMC shall 
readjudicate the veteran's claim for 
special monthly compensation with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations. No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

